In an action to recover damages for personal injuries alleged to have been sustained by plaintiff while a passenger in an automobile owned by defendant, order denying defendant’s motion to vacate the notice of examination before trial modified on the facts to the extent of vacating the notice as to items 4 and 5. As thus modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. Items 4 and 5 refer to the extent of plaintiff’s injuries and damages sustained by her. It was an improvident exercise of discretion to permit an examination as to these items. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.